                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RACHEL R. BALL,
          Plaintiff,
                                              Civil Action 2:18-cv-376
       v.                                     JUDGE MICHAEL H. WATSON
                                              Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff, Rachel R. Ball, brings this action under 42 U.S.C. § 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying her application for

Social Security Supplemental Security Income benefits (“SSI”). This matter is before the

United States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of

Errors (ECF No. 9), the Commissioner’s Memorandum in Opposition (ECF No. 15), Plaintiff’s

Reply (ECF No. 16), and the administrative record (ECF No. 8). For the reasons that follow, it

is RECOMMENDED that the decision of the Commissioner be REVERSED and that this

action be REMANDED under Sentence Four of § 405(g).

                                    I.      BACKGROUND

       Plaintiff protectively filed her application for benefits in August 2014, alleging that she

has been disabled since April 29, 2005, due to rejection of her heart transplant and brain damage

caused from her heart stopping. (R. at 153–60, 171.) Plaintiff’s application was denied

initially and upon reconsideration. Plaintiff sought a de novo hearing before an administrative

law judge. (R. at 117–19.) Administrative Law Judge Jeannine Lesperance (“ALJ”) held a
                                            1
hearing on March 28, 2017, at which Plaintiff, who was represented by counsel, appeared and

testified. (R. at 35–77.) On August 2, 2017, the ALJ issued a decision finding that Plaintiff

was not disabled within the meaning of the Social Security Act. (R. at 15–26.) On February

22, 2018, the Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s

decision as the Commissioner’s final decision. (R. at 1–6.) Plaintiff then timely commenced

the instant action.

                              II.      PLAINTIFF’S TESTIMONY

        At the administrative hearing, Plaintiff testified that she lived with her 5-year-old son.

(R. at 40.) She is able to drive and has a driver’s license. (R. at 41.) However, her father

drove her to the hearing and drives her to doctor’s appointments because she “get[s] confused[.]”

(R. at 42.) Plaintiff graduated from high school, and she went to college for “a few months.”

(Id.) She previously worked part-time in several restaurants while she was in high school, but

she has not worked since 2005. (R. at 42–44.) Plaintiff testified that she is unable to work

because she is unable to stand for “even 20 minutes,” “a lot of things I don’t understand,” and

“I’m not good with people [] skills.” (R. at 45.)

        Plaintiff explained that while some of her medical records indicate that she was walking

three miles a day and running after her son, this was only for a period of time when she was

getting better. (R. at 45–46.) She started trying to walk because she was told she needed a

new heart and the doctors wouldn’t consider surgery unless she lost weight. (R. at 46.) At the

time of the hearing, she weighed approximately 186 pounds, she has previously weighed as

much as 230 pounds. (Id.) She lost the weight over a period of five years. (Id.)

        When discussing her activities of daily living, Plaintiff testified that she has a case

manager who assists her in understanding her mail and paying her bills. (R. at 48.) A friend
                                              2
helps her care for her pets. (Id.) Plaintiff is able to do “routine things” such as shopping, and

taking care of basic household tasks such as cooking and cleaning. (Id.) Plaintiff writes down

her appointments so that she does not forget them. (R. at 49.) Socially, she visits friends and

they watch movies together. (Id.)

                                III.     MEDICAL RECORDS1

       Upon referral for a repeat neuropsychological evaluation by John Kovalchin, M.D., to

document her neuropsychological functioning and to assist with clinical management, Plaintiff

presented for evaluation and testing on three occasions in April and July 2014. (R. at 228–34).

Both Amery Treble-Barna, M.A., a psychology intern with the Pediatric Neuropsychology

Program, and Jennifer Cass, Ph.D., ABPP/CN, Pediatric Neuropsychologist, signed the

neuropsychological evaluation (“the neuropsychological evaluation”). (R. at 233–34.)

       According to the neuropsychological evaluation, Plaintiff experienced cognitive

impairments relating to her cardiac arrest in 2000 and subsequent heart transplant in 2005. (R.

at 229.) Psychosocial history was remarkable for mood difficulties and several significant

stressors. (Id.) Plaintiff reported feelings of depression and anxiety. (Id.) Plaintiff has two

close friends but spends most of her time at home. (Id.)

       Plaintiff was tested on three occasions, including two during hospitalizations for inpatient

medical procedures and once as an outpatient. (R. at 230.) During the inpatient testing sessions,

“Plaintiff had difficulty concentrating, was drowsy, and fell asleep during both testing sessions”

and had to schedule an outpatient appointment to complete testing. (Id.) Testing results

revealed overall cognitive ability in the low-average range on the WASI-II, with a full-scale


1
  The Undersigned limits the analysis of the evidence and the administrative decision to the first
contention of error raised in the Statement of Errors.
                                                 3
score of 82, around the tenth percentile. (Id.) Verbal comprehension and perceptual reasoning

indices were in the low average range with standard scores of 89 (25th percentile) and 80 (10th

percentile). (Id.) Plaintiff demonstrated significant impairments in verbal learning and

memory, and improved right hand motor functioning. (R. at 230–31.)

       Plaintiff’s neuropsychological profile places her at risk for academic, vocational, and

adaptive difficulties. (R. at 232.) She may have difficulty acquiring new skills, performing

skills independently, learning and recalling new information, and communicating her

understanding. (Id.) Because of her difficulties with executive functions, she may have a hard

time getting started on tasks, and struggle to complete her work in a systematic and efficient

manner. (Id.) Plaintiff’s work may be slow or impulsive, disorganized, or of inconsistent

quality and her slower processing would likely interfere with her ability to complete tasks

efficiently. (Id.) Without some level of support, Plaintiff may have difficulty maintaining

employment. (Id.)

       The neuropsychological evaluation opined that Plaintiff is likely to function best in a

consistent, highly structured work environment in which she has an individual supervisor/mentor

who can monitor her performance and offer support. (R. at 232–33.) Plaintiff would benefit

from cues and ongoing monitoring to ensure that she starts tasks when expected, remain focused,

and attend to relevant information. (R. at 233.)

       According to the neuropsychological evaluation, Plaintiff’s memory impairments warrant

particular consideration. (Id.) When possible, Plaintiff’s memory difficulties should be

managed through environmental supports, external prompts, repetition and review of

information, and extended drill and practice. (Id.) In future workplace or post-secondary


                                                   4
education settings, Plaintiff should qualify for services under the Americans with Disabilities

Act. (Id.)

                           IV.      ADMINISTRATIVE DECISION

       On August 2, 2017, the ALJ issued her decision. (R. at 15–26.) At step one of the

sequential evaluation process,2 the ALJ first found that Plaintiff had not engaged in substantial

gainful activity since July 10, 2014, the application date. (R. at 17.)

       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

coronary artery disease, status post remote heart transplant; obesity; a cognitive impairment;

anxiety; and depression. (Id.) The ALJ concluded, however, that Plaintiff’s right lower

extremity neuropathy is non-medically determinable impairment during the relevant period. (R.

at 17-18.)

       At step three of the sequential process, the ALJ concluded that Plaintiff did not have an

impairment or combination of impairments that met or equaled one of the listed impairments


2
 Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
               criteria of an impairment set forth in the Commissioner’s Listing of Impairments,
               20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant perform
               his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                5
described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18.) At step four of the

sequential process, the ALJ set forth Plaintiff’s RFC as follows:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform sedentary work as defined in 20 CFR
       416.967(a) except that she can occasionally balance, stoop, kneel, crouch, or crawl
       and can climb ramps and stairs for up to two hours per day. She cannot climb
       ladders, ropes, or scaffolds; and she cannot work around hazards such as
       unprotected heights, or moving mechanical parts. The claimant should also avoid
       work in temperature extremes, and avoid exposure to humidity, wetness, vibration,
       and atmospheric conditions. The claimant can perform simple, routine, short-cycle
       tasks at an average pace, but she cannot perform jobs that have strict time or
       production demands. She can adapt to a relatively static set of tasks where changes
       are explained and demonstrated, and she can interact on an unlimited basis with
       coworkers and supervisors, but job duties should not require interaction with the
       general public.

(R. at 20.) In reaching this determination, the ALJ assigned “some weight” to the

neuropsychological evaluation. (R. at 24.)

       Relying on the VE’s testimony, the ALJ concluded that Plaintiff is capable of work that

exists in significant numbers in the national economy. (R. at 25–26.) She therefore concluded

that Plaintiff was not disabled under the Social Security Act. (R. at 26.)

                               V.      STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant


                                                 6
evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                         VI.      ANALYSIS

          Plaintiff advances three contentions of error. First, Plaintiff argues the RFC does not

adequately account for Plaintiff’s limitations because, inter alia, the ALJ erred by assigning only

“some” weight to the opinion of Marc Miller, Ph.D., and the evaluation signed by Amery Treble-

Barna, M.A., and Jennifer Cass, Ph.D. ABPP/CN. Plaintiff next contends the ALJ erred by not

finding her idiopathic progressive polyneuropathy to be a medically determinable impairment or

non-severe impairment. Plaintiff also argues that the ALJ improperly evaluated Listing 12.02,

relating to neurocognitive disorders, failing to address the A criteria of Listing 12.02, and only
                                                  7
discussing the B and C criteria of the Listing in her decision. Finally, Plaintiff contends the

ALJ erroneously determined that Plaintiff’s idiopathic progressive polyneuropathy should not

even be considered a medically determinable impairment. (ECF Nos. 9, 16). For the reasons

that follow, the Undersigned finds that the ALJ erred when assessing the neuropsychological

evaluation signed by Ms. Treble-Barna and Dr. Cass.

        The ALJ assigned “some weight” to this evaluation, explaining as follows:

        In her neuropsychological examination discussed above, Ms. Treble-Barna finds
        that the claimant’s memory and cognitive impairments “may affect” the claimant’s
        ability to function in future work settings (2F/1). The report also indicates that the
        claimant would likely function best in a consistent highly structured work
        environment that she may have difficulty acquiring new skills, getting started on
        tasks and may face psychosocial stressors (2F/6). Although Ms. Treble-Bama is
        not an acceptable medical source, and the purpose of her report was to advise the
        claimant’s parents regarding treatment methods, and not to identify work-related
        functional limits, I give the report some weight. The above residual functional
        capacity assessment accommodates the described functional limitations by limiting
        the claimant to simple routine tasks with few changes, no strict production
        requirements, and no public interaction.

(R. at 24.)

        Dr. Cass, who co-signed Ms. Treble-Barna’s neuropsychological evaluation, is a licensed

clinical neuropsychologist. (R. at 234.) Although the ALJ contends that Ms. Treble-Barna is

not an “acceptable medical source,” “she makes no attempt to explain why a report that is co-

signed by an acceptable medical source . . . [(a licensed neuropsychologist)] cannot be

considered[]” an “acceptable medical source.” Smith-Johnson v. Comm’r of Soc. Sec., 579 F.

App’x 426, 435 (6th Cir. 2014); see also Mitchell v. Comm’r of Soc. Sec., No. 5:15 CV 974,

2016 WL 4507791, at *6 (N.D. Ohio Aug. 29, 2016) (“Where an ALJ confronted by such an

opinion bearing the signatures of both an acceptable and non-acceptable source simply declares

the non-acceptable source the sole ‘author’ of that opinion, and makes no attempt to ascertain

                                                  8
whether the acceptable source qualifies as a ‘treating source’ the ALJ has failed to evaluate that

opinion under the proper standard.”) (citations omitted); Pater v. Comm’r of Soc. Sec., No. 1:15

CV 1295, 2016 WL 3477220, at *7 (N.D. Ohio June 27, 2016) (“Under the law, there is no

difference between ‘opinions filled out and signed by a treating psychiatrist and opinions filled

out by a social worker and then signed – thus adopted – by a treating psychiatrist.’”) (citations

omitted); Fairchild v. Colvin, 14 F. Supp. 3d 908, 917 n.5 (S.D. Ohio 2014) (finding that an ALJ

typically is not required to treat the opinions of licensed clinical social workers with the

deference that is due an “acceptable medical source” under 20 C.F.R. § 404.1513(a), but “in this

instance, Plaintiff’s treating psychiatrist, Esam Alkhawaga, M.D. signed off on the statements

given by Ms. Rothman, thus making the statements an opinion from an acceptable medical

source.”) (citations omitted); cf. Loukinas v. Comm’r of Soc. Sec., No. 1:14-cv-930, 2016 WL

1126550, at *12 (S.D. Ohio Mar. 21, 2016) (“Dr. Natarajan’s endorsement of the mental status

questionnaire rendered it an opinion of a treating physician, even if Dr. Natarajan did not

personally complete the form. . . . Accordingly, the fact that Dr. Natarajan’s opinion was

contained on a form he may not have generated is not a ‘good reason’ for discounting his

opinion.”) (citations omitted); Robinson v. Comm’r of Soc. Sec., No. 2:14-cv-01682, 2015 WL

5768483, at *3 (S.D. Ohio Sept. 30, 2015) (“The Ruling [SSR 96-2p] does not distinguish

between opinions filled out and signed by a treating psychiatrist and opinions filled out by a

social worker and then signed—and thus adopted—by a treating psychiatrist. . . . The March 11

Assessment is a treating source opinion.”).

       Accordingly, whether Dr. Cass is a treating physician as Plaintiff contends (ECF No. 16

at 3–4) or examining physician, the ALJ, in weighing Dr. Cass’s medical opinion with the rest of

the relevant evidence, must apply the factors set forth in 20 C.F.R. § 416.927(c), including the
                                                 9
examining and treatment relationship, supportability of the opinion, consistency of the opinion

with the record as a whole, and the specialization of the source. Id.; 20 C.F.R. § 404.1527(a)–

(c); see also Smith-Johnson, 579 F. App’x 426, 435 (“Koopman’s opinions also are properly

considered under the regulations that require evaluation of every medical opinion ‘[r]egardless of

its source,’ and that permit ‘other sources’ to be used to determine severity.”) (citing 20 C.F.R.

§§ 404.1513(d), 404.1527(c)); Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that there is no requirement, however, that the ALJ “expressly” consider each

of the factors under Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir.

2004) when not affording controlling weight to a treating physician’s opinion within the written

decision). Here, the ALJ failed to address any of these factors. (R. at 24.) Because of the

ALJ’s fundamental mischaracterization of the neuropsychological evaluation co-signed by Ms.

Treble-Barna and Dr. Cass as not an acceptable medical source, it cannot be said that the ALJ

properly considered the opinions within that evaluation. Id.; see also Trietsch v. Astrue, No.

3:09-cv-413, 2010 WL 6407037, at *8 (S.D. Ohio Dec. 1, 2010) (recommending case be

remanded where, inter alia, the ALJ failed to weigh doctor’s opinions under the same regulatory

factors that are applicable to treating medical source opinions), adopted by 2011 WL 1234683

(S.D. Ohio Mar. 30, 2011).

       The Commissioner nevertheless insists that the ALJ properly considered the

neuropsychological evaluation and, in any event, “incorporated many of Ms. Treble-Barna’s

restrictions by limiting Plaintiff to simple routine tasks with few changes, no strict production

requirements, and no public interaction.” (ECF No. 15 at 6.) The Commissioner’s arguments

are not well taken. For the reasons previously discussed, the ALJ erred in concluding that the

neuropsychological evaluation was not from an “acceptable medical source.” However, even
                                             10
assuming for the moment that the neuropsychological evaluation is not an acceptable medical

source, it is still an “other source” entitled to consideration using the same factors under 20

C.F.R. § 404.1527(c) even though “not every factor for weighing opinion evidence will apply in

every case” depending “on the particular facts in each case.” 20 C.F.R. § 404.1527(f)(1). The

ALJ “generally should explain the weight given to opinions from these other sources or

otherwise ensure that the discussion of the evidence in the determination or decision allows a

claimant or subsequent reviewer to follow the [ALJ’s] reasoning, when such opinions may have

an effect on the outcome of the case.” 20 C.F.R. § 404.1527(f)(2); see also SSR 06-03p (same).

The ALJ failed to do so here (R. at 24), rendering the undersigned unable to follow the ALJ’s

reasoning and requiring remand. Randazzio v. Comm’r of Soc. Sec., No. 2:13–cv–689, 2015

WL 881511, at *3 (S.D. Ohio Mar. 2, 2015) (finding remand “the most appropriate remedy to

ensure the ALJ considers” other source opinion in light of ALJ’s failure to properly consider

such opinion under SSR 06–3p).

       The ALJ’s assertion that the RFC accommodated the functional limitations in the

neuropsychological evaluation does not require a different result. Regardless of whether the

neuropsychological evaluation is from a treating source, other acceptable medical source, or

other source, the ALJ’s failure to explain how she evaluated this evaluation precludes

meaningful review. See id.; Tyson v. Comm’r of Soc. Sec., No. 1:16-cv-130, 2017 WL

1130028, at *5 (W.D. Mich. Mar. 27, 2017) (“It is more than merely ‘helpful’ for the ALJ to

articulate reasons . . . for crediting or rejecting particular sources of evidence. It is absolutely

essential for meaningful appellate review.”) (quoting Hurst v. Sec’y of Health and Human Servs.,

753 F.2d 517, 519 (6th Cir. 1985)); Poole v. Berryhill, No. 16-10912, 2017 WL 4960167, at *1

(E.D. Mich. Sept. 13, 2017) (finding that meaningful review was precluded where the ALJ
                                               11
“failed in meaningful respects to consider the entire period at issue, failed to sufficiently explain

the weight that she gave to the opinions in the record, and generally failed to provide a logical

bridge between the evidence and the result”).3

                                     VII.      CONCLUSION

       In sum, due to the error outlined above, Plaintiff is entitled to an order remanding this

case to the Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g).

Accordingly, it is RECOMMENDED that the decision of the Commissioner be REVERSED

and that this action be REMANDED under Sentence Four of § 405(g).

                          VIII.      PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district



3
 This finding obviates the need for in-depth analysis of Plaintiff’s remaining contentions of error
(See ECF No. 9.) However, on remand, the ALJ may consider these remaining contentions of
error, if appropriate.
                                                12
court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


                                                /s/ Elizabeth A. Preston Deavers______
DATED: July 15, 2019                            ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  13
